Name: Commission Implementing Regulation (EU) 2015/1840 of 7 October 2015 entering a name in the register of protected designations of origin and protected geographical indications (Istarski prÃ ¡ut/Istrski prÃ ¡ut (PDO))
 Type: Implementing Regulation
 Subject Matter: consumption;  Europe;  foodstuff;  animal product;  marketing
 Date Published: nan

 14.10.2015 EN Official Journal of the European Union L 267/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1840 of 7 October 2015 entering a name in the register of protected designations of origin and protected geographical indications (Istarski prÃ ¡ut/Istrski prÃ ¡ut (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, the application to register the name Istarski prÃ ¡ut, submitted by Croatia, was published in the Official Journal of the European Union (2). (2) By the notice of opposition of 30 August 2013 and the reasoned statement of opposition of 25 October 2013, Slovenia opposed to the registration under Article 51(2) of Regulation (EU) No 1151/2012. The opposition was deemed admissible. (3) By letters dated 7 February 2014, the Commission invited the interested parties to engage in appropriate consultations to seek agreement among themselves in accordance with their internal procedures. A three months extension of the deadline for consultations was additionally granted, in accordance with Article 51(3), third paragraph, of Regulation (EU) No 1151/2012. (4) Slovenia alleged, among other things, that the registration of Istarski prÃ ¡ut did not comply with the definition of a Protected Designation of Origin in so far as the geographical area for raw materials was larger than the defined geographical area. In addition, Slovenia claimed that that registration would jeopardise the existence of Istrski prÃ ¡ut, i.e. the name used in Slovenia for a product having the same characteristics as Istarski prÃ ¡ut, and which had been legally on the market for more than five years preceding the date of the publication of the single document of Istarski prÃ ¡ut in the Official Journal of the European Union. (5) After six months of consultations, an agreement was reached between Croatia and Slovenia. It was communicated to the Commission by letters of 3 and 10 September 2014. (6) Several amendments to the product specification were made following the agreement. The Croatian application became a multi-country (Croatian and Slovenian) application. The product name Istarski prÃ ¡ut was changed into Istarski prÃ ¡ut/Istrski prÃ ¡ut, thus including also the name in the Slovenian language. The production area was enlarged to comprise the Slovenian part of the Istrian Peninsula. Small adjustments were further introduced to other sections of the product specification. (7) Since the single document had been substantially amended, in accordance with Article 51(4) of Regulation (EU) No 1151/2012, the Commission repeated the scrutiny of the application and concluded that the conditions for registration were fulfilled. (8) With respect to the Croatian part of the area, the difference between the area for raw materials and the defined geographical area was maintained as it was in the original application. All the requirements listed in Article 5(3) of Regulation (EU) No 1151/2012 being fulfilled, the name may benefit from the derogation set out in that Article and may accordingly be registered as Protected Designation of Origin. (9) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, the application to register the name Istarski prÃ ¡ut/Istrski prÃ ¡ut, submitted by Croatia and Slovenia, was published in the Official Journal of the European Union (3). (10) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Istarski prÃ ¡ut/Istrski prÃ ¡ut should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article premier The name Istarski prÃ ¡ut/Istrski prÃ ¡ut (PDO) is registered. The name in the first subparagraph identifies a product from class 1.2. Meat products (cooked, salted, smoked, etc.) of Annex XI to Commission Implementing Regulation (EU) No 668/2014 (4). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2015. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 155, 1.6.2013, p. 3. (3) OJ L 186, 5.6.2015, p. 9. (4) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).